Opinion by
Judge Cofer :
The note in question was signed on the Sabbath day, but that alone did not render it void. Ray v. Catlett & Buck, 12 B. Mon. 532. Neither the obligees nor their agent was present when it was signed, and it does not appear that either knew it had been signed on Sunday; there was, therefore, no violation of law on their part, and the appellant not having been a participant in the illegal act either by actually participating in it or by accepting the note with a knowledge that they had done an illegal act, he cannot be involved in its consequences.
Judgment reversed and cause remanded with directions to render judgment for the appellant for the balance due on the note.